Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 29, 2019

                                    No. 04-18-00856-CR

                                  Robert Lee CRIDER Jr.,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B1873
                          Honorable Rex Emerson, Judge Presiding


                                       ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on March 25, 2019. See Tex. R. App. P. 38.6(a). On the extended due
date, Appellant filed a motion for a thirty-day extension of time to file the brief.

       Appellant’s motion is GRANTED; the brief is due on April 24, 2019.

       Any further motion for extension of time to file Appellant’s brief will be disfavored.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court